Citation Nr: 1608530	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating.  In December 2015, the Veteran testified at a hearing held at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new VA examination is necessary in this case in order to accurately adjudicate the Veteran's claim.  At his 2015 hearing, the Veteran stated that his PTSD had worsened in severity since the most recent VA examination conducted in 2010.  He stated that since 2010 he has experienced a greater degree of PTSD symptoms, to include rumination regarding his service stressors, sleep disturbance, and trouble controlling his anger.  Accordingly, a new VA examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated copies of all treatment records pertaining to the Veteran's PTSD.  

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his PTSD.  The claims file must be made available to and be reviewed by the examiner.  The rationale for any opinion offered should be provided.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




